Case 2:21-cv-00032-WSS-PLD Document 6 Filed 05/18/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

VERNON E. MCGINNIS,
Petitioner, Civil Action No. 2:21-cv-32

Vv. Hon. William S. Stickman IV
Hon. Patricia L. Dodge
SUPT. OBERLANDER and ATTORNEY
GENERAL OF THE STATE OF
PENNSYLVANIA,

Respondents.

 

 

ORDER OF COURT
AND NOW, this fuhd day of May, 2021, after Petitioner, Vernon E. McGinnis, Jr., filed
a Petition for Writ of Habeas Corpus (ECF No. 1), and after a Report and Recommendation was
filed by United States Magistrate Judge Patricia L. Dodge recommending the Court dismiss the
Petition prior to service for lack of jurisdiction and deny a certificate of appealability (ECF No.
3), and after granting Petitioner a period of time to file written objections thereto (ECF No. 3),
and upon consideration of the Objections filed by Petitioner (ECF No. 5), and upon its
independent de novo review of the record, the Court hereby ADOPTS Magistrate Judge Dodge’s
Report and Recommendation as its Opinion. The Court wholeheartedly agrees with her analysis
and recommendations.
IT IS HEREBY ORDERED that Petitioner’s Objections to the Report and
Recommendation (ECF No. 5) are OVERRULED.
IT IS FURTHER ORDERED that the Petition (ECF No. 3) is dismissed, for lack of

jurisdiction, as it is a successive petition for which Petitioner has not received authorization from
Case 2:21-cv-00032-WSS-PLD Document 6 Filed 05/18/21 Page 2 of 2

the Third Circuit Court of Appeals to file pursuant to 28 U.S.C. § 2244 as well as for the reasons
set forth by Magistrate Judge Dodge in her Report and Recommendation (ECF No. 3).

IT IS FURTHER ORDERED that because reasonable jurists could not conclude that a
basis for appeal exists, a certificate of appealability is denied; and,

IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure if Petitioner desires to appeal from this Order he must do so within thirty
(30) days by filing a notice of appeal as provided in Rule 3 of the Federal Rules of Appellate

Procedure.

BY THE. COURT:

i ‘ ; ere oes ~ —— od
Di & SAIS
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
